
	
		II
		110th CONGRESS
		1st Session
		S. 585
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2007
			Mr. Dorgan (for himself,
			 Mr. Inhofe, and Mr. Harkin) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Banking, Housing, and Urban Affairs
		
		A BILL
		To require the Secretary of the Treasury to mint and
		  issue coins in commemoration of Native Americans and the important
		  contributions made by Indian tribes and individual Native Americans to the
		  development of the United States and the history of the United States, and for
		  other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Native American $1 Coin
			 Act.
		2.Native American
			 $1 coin program
			(a)In
			 generalSection 5112 of title
			 31, United States Code, is amended by adding at the end the following:
				
					(r)Redesign and
				issuance of circulating $1 coins honoring Native Americans and the important
				contributions made by Indian tribes and individual Native Americans in United
				States history
						(1)Redesign
				beginning in 2009Effective beginning January 1, 2009,
				notwithstanding subsection (d), in addition to the coins to be issued pursuant
				to subsection (n), and in accordance with this subsection, the Secretary shall
				mint and issue $1 coins that—
							(A)have as the
				designs on the obverse the so-called Sakakawea design;
				and
							(B)have a design on
				the reverse selected in accordance with paragraph (2)(A), subject to paragraph
				(3)(A).
							(2)Design
				requirementsThe $1 coins issued in accordance with paragraph (1)
				shall meet the following design requirements:
							(A)Coin
				reverseThe design on the reverse shall bear—
								(i)images celebrating
				the important contributions made by Indian tribes and individual Native
				Americans to the development of the United States and the history of the United
				States;
								(ii)the inscription
				$1 ; and
								(iii)the inscription
				United States of America.
								(B)Coin
				obverseThe design on the
				obverse shall—
								(i)be chosen by the Secretary, after
				consultation with the Commission of Fine Arts and review by the Citizens
				Coinage Advisory Committee; and
								(ii)contain the so-called Sakakawea
				design and the inscription Liberty.
								(C)Edge-incused
				inscriptions
								(i)In
				generalThe inscription of the year of minting and issuance of
				the coin and the inscriptions E Pluribus Unum and In God
				We Trust shall be edge-incused into the coin.
								(ii)Preservation of
				distinctive edgeThe edge-incusing of the inscriptions under
				clause (i) on coins issued under this subsection shall be done in a manner that
				preserves the distinctive edge of the coin so that the denomination of the coin
				is readily discernible, including by individuals who are blind or visually
				impaired.
								(D)Reverse design
				selectionThe designs selected for the reverse of the coins
				described under this subsection—
								(i)shall be chosen by the Secretary after
				consultation with the Committee on Indian Affairs of the Senate, the
				Congressional Native American Caucus of the House of Representatives, the
				Commission of Fine Arts, and the National Congress of American Indians;
								(ii)shall be reviewed
				by the Citizens Coinage Advisory Committee;
								(iii)may depict
				individuals and events such as—
									(I)the creation of
				Cherokee written language;
									(II)the Iroquois
				Confederacy;
									(III)Wampanoag Chief
				Massasoit;
									(IV)the Pueblo
				Revolt;
									(V)Olympian Jim
				Thorpe;
									(VI)Ely S. Parker, a
				general on the staff of General Ulysses S. Grant and later head of the Bureau
				of Indian Affairs; and
									(VII)code talkers who
				served the United States Armed Forces during World War I and World War II;
				and
									(iv)in the case of a
				design depicting the contribution of an individual Native American to the
				development of the United States and the history of the United States, shall
				not depict the individual in a size such that the coin could be considered to
				be a 2-headed coin.
								(3)Issuance of coins
				commemorating 1 Native American event during each year
							(A)In
				generalEach design for the reverse of the $1 coins issued during
				each year shall be emblematic of 1 important Native American or Native American
				contribution each year.
							(B)Issuance
				periodEach $1 coin minted
				with a design on the reverse in accordance with this subsection for any year
				shall be issued during the 1-year period beginning on January 1 of that year
				and shall be available throughout the entire 1-year period.
							(C)Order of
				issuance of designsEach coin
				issued under this subsection commemorating Native Americans and their
				contributions—
								(i)shall be issued, to the maximum extent
				practicable, in the chronological order in which the Native Americans lived or
				the events occurred, until the termination of the coin program described in
				subsection (n); and
								(ii)thereafter shall be issued in any order
				determined to be appropriate by the Secretary, after consultation with the
				Committee on Indian Affairs of the Senate, the Congressional Native American
				Caucus of the House of Representatives, and the National Congress of American
				Indians.
								(4)Issuance of
				numismatic coinsThe Secretary may mint and issue such number of
				$1 coins of each design selected under this subsection in uncirculated and
				proof qualities as the Secretary determines to be appropriate.
						(5)QuantityThe
				number of $1 coins minted and issued in a year with the design in accordance
				with this subsection shall be not less than 20 percent of the total number of
				$1 coins minted and issued in such year under this subsection and subsection
				(n).
						.
			(b)Marketing
			 program
				(1)In
			 generalThe Secretary of the Treasury shall carry out a
			 cost-effective, continuing campaign to encourage commercial enterprises to
			 accept and dispense $1 coins that have as designs on the obverse the so-called
			 Sakakawea design.
				(2)ReportThe Secretary of the Treasury shall submit
			 to Congress an annual report on the success of the efforts described in
			 paragraph (1).
				3.Technical and
			 conforming amendments
			(a)Presidential $1
			 coin programSection 5112(n) of title 31, United States Code, is
			 amended—
				(1)in paragraph
			 (1)—
					(A)by striking the
			 paragraph designation and heading and all that follows through
			 Notwithstanding subsection (d) and inserting the
			 following:
						
							(1)Redesign
				beginning in 2007Notwithstanding subsection
				(d)
							;
					(B)by striking
			 subparagraph (B); and
					(C)by redesignating
			 clauses (i) and (ii) as subparagraphs (A) and (B), respectively, and indenting
			 the subparagraphs appropriately; and
					(2)by striking
			 Sacagawea-design each place it appears and inserting
			 Sakakawea-design.
				(b)Removal of
			 barriers to circulation of $1 coinSection 5112(p) of title 31,
			 United States Code, is amended in paragraphs (3)(C) and (5) by striking
			 Sacagawea-design each place it appears and inserting
			 Sakakawea-design.
			
